Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to applicant’s Request for Continuing Examination of 5/5/2022.  Claims 1-19 are pending and rejected.  Claims 20-21 are cancelled.

Priority
	Applicant’s claim to application DE102018211844.2 filed 7/17/2018 in Germany is acknowledged.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-5 and 9-19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Galula et al. ‘005 (US20170013005) which teaches:
 (re: cl 1) An electronic anomaly detection unit for use in a vehicle, the anomaly detection unit comprising: 
a selection component configured to monitor a current configuration of the anomaly detection unit, wherein the current configuration of the anomaly detection unit changes with a change in state of the vehicle (¶56-“a state or context of vehicle 30 may be defined (and determined by an SEU 40) responsive to a value for each of at least one parameter, which one or more sensors or nodes in the vehicle provides… State or context of an in-vehicle network (e.g., of CAN 61), may by way of example, be defined (e.g., by an SEU 40) responsive to baud rate, which types of messages are being transmitted over the network, and/or which nodes in in-vehicle communication network (e.g., in CAN 61) are actively communicating over the network. State of in-vehicle communication network may also include a state or contents of a communication session of which the CAN message is a part.”);
wherein the selection component is configured to select a state parameter for monitoring from a plurality of stored state parameters based on the current configuration of the anomaly detection unit (¶152-changes state premised upon received sensed message; ¶56-state variables of vehicle parameters; ¶59-retirieving stored parameters in file; ¶56-plurality-“ one, or any combination of more than one of, vehicle's speed, acceleration, closing speed to a leading or trailing vehicle, engine revolutions per minute (rpm), engine temperature, oil pressure, hydraulic pressure, wheel traction, road condition, vehicle location optionally provided by a GPS signal, and/or weather condition ( ¶198-selections actions premised upon breach or deviation of threshold );

an association component configured to select a predefined value range from a plurality of a predefined value ranges (¶250-threshold limits may be changed dynamically ;¶192- rate of change allowed puts limits on upper and lower instant  values; ¶86-usung range to determine if in anomalous state)
based on the current configuration of the anomaly detection unit (¶152-changes state premised upon received sensed message- “Time interval values and/or other thresholds may be updated based on an event. For example, following the “door open” event described above, an SEU 40 may expect very large intervals between messages received from anti-skid braking 66 and therefore, an SEU 40 may update the threshold (e.g., in table 580) of messages from anti-skid braking 66 such that they are associated with a very large expected interval. Accordingly, if while a door of a vehicle is open, frequent messages (e.g., a set of messages with a low time interval between them) received from an anti-skid control unit such as anti-skid 66 may cause an SEU 40 to determine an anomaly. Of course, a state may be updated (or re-updated or reinstated). For example, when vehicles 30's door is closed, a “door closed” message may cause an SEU 40 to update a context or state of vehicle 30, e.g., revert to the context that was in effect before the door was opened.” ;¶56-“ State or context of an in-vehicle network (e.g., of CAN 61), may by way of example, be defined (e.g., by an SEU 40) responsive to baud rate, which types of messages are being transmitted over the network, and/or which nodes in in-vehicle communication network (e.g., in CAN 61) are actively communicating over the network. State of in-vehicle communication network may also include a state or contents of a communication session of which the CAN message is a part.”; ¶59-a model that represents, or models, a behavior, e.g., a timing or content related behavior, may be referred to herein as a behavioral model, e.g., a model related to a timing or content behavior may be referred to herein as a behavioral timing model and/or behavioral content model.) 
and associate the selected state parameter with the selected predefined value range selected to form a first association, wherein the selected predefined value range defines a normal state of at least one component of the vehicle according to the current configuration of the anomaly detection unit result  (¶58-associates a range with a vehicle state; ¶86-using range to determine if in anomalous state ;  ¶54-anamoly is a deviation from expected; ¶61-deviation defines abnormal so inside deviation is normal; ¶64- may calc threshold and set them dynamically based on current vehicle state parameters ), wherein each of the predefined value ranges is associated with the selected state parameter and a different configuration of the anomaly detection unit, (¶127-select model parameters premised upon state of vehicle ; ¶86-using range to determine if in anomalous state ;  ¶54-anamoly is a deviation from expected; ¶61-deviation defines abnormal so inside deviation is normal) wherein the association component is configured to select a counter threshold for the first association (¶64- ¶65-modifies or updates  threshold;  ¶67 calculates a new threshold ;¶56-state variables of vehicle parameters; ¶59-retirieving stored parameters in file; ¶56-plurality-“ one, or any combination of more than one of, vehicle's speed, acceleration, closing speed to a leading or trailing vehicle, engine revolutions per minute (rpm), engine temperature, oil pressure, hydraulic pressure, wheel traction, road condition, vehicle location optionally provided by a GPS signal, and/or weather condition. “) based on the current configuration of the anomaly detection unit (¶58-based on vehicle state and configuration, uses a lookup table to set the threholds; ¶64-interval threshold a function ;¶56-“ State or context of an in-vehicle network (e.g., of CAN 61), may by way of example, be defined (e.g., by an SEU 40) responsive to baud rate, which types of messages are being transmitted over the network, and/or which nodes in in-vehicle communication network (e.g., in CAN 61) are actively communicating over the network. State of in-vehicle communication network may also include a state or contents of a communication session of which the CAN message is a part.”); 
an input component configured to receive an input value corresponding to the selected state parameter, wherein the input value contains state information for the at least one component of the vehicle (¶58-may receive data from a component from which the SEU may deduce a context based on that data and other data sending components; ¶43-components sending data to cpu);
a decision component configured to compare the input value to the selected predefined value range ,(¶109-compasison by ranger; #533fig. 4b -Range decision diamond), 
increase a counter value for each instance the input value exceeds the selected predefined value range (¶100 #517), compare the counter value to the selected counter threshold  (#519-see if count exceeded; ¶66- configuration may be thresholds , context, and timing);
and generate an anomaly error signal when the counter value is equal to the selected counter threshold (¶104-error message generated if error threshold exceeded; ¶115-error generate messages; ¶134-may send error messages, ¶59-using a model and comparing from expected value to determine anomaly) and the comparison result; ¶109-compasison by ranger; #533fig. 4b -Range decision diamond), 
 wherein one or more of the input component, the selection component, the association component, and the decision component are implemented in hardware (¶43-“a plurality of central processing units (CPU) or any other suitable multi-purpose or specific processors or controllers (e.g., controllers similar to controller 105), a plurality of input units, a plurality of output units, a plurality of memory units, and a plurality of storage units. A system may additionally include other suitable hardware components and/or software components. In some embodiments, a system may include or may be, for example, a plurality of components that include a respective plurality of central processing units, e.g., a plurality of SEUs as described, a plurality of SEUs embedded in an on board, or in-vehicle, system or network, a plurality of chips, FPGAs or SOCs, a plurality of computer or network devices, or any other suitable computing device. For example, a system as described herein may include one or more devices such as computing device 100”)..

(re: cl 2) wherein the state information comprises a network activity, at least one state parameter of the at least one component, or a measured value of a characteristic quantity measurable in the vehicle (¶131-measure “number of messages during a time period or other timing values or aspects related to the messages or behavior (e.g., as monitored, measured or determined by an SEU), “).

(re: cl 3) comprising: a memory component comprising one or more counters (¶93-anomaly count;
¶99 counter; ¶101-maximum anomaly count).

(re: cl 4) comprising a memory component comprising at least one hardware register (¶34-computer registers; ¶99- register).

(re: cl 5) wherein the anomaly detection unit comprises at least two association components (¶53-different from expected, including the association component, and wherein the decision component is configured to detect whether the at least two association components deliver different results).

(re: cl 9) wherein the decision component is configured to make the decision based on a number of differences from a normal state, which number is obtained from the first association (¶104-“If one or more of the counts or counters exceeds its respective maximum then, as shown by block 535, a flow may include generating an alert that a number of detected anomalies”; ¶115-“ Differences in data, content or payload discovered, detected or identified as described may cause an SEU 40 to indicate an anomaly”).

(re: cl 10) wherein the decision component comprises (¶103. #521, #fndanmly) counter configured to count how frequently the association component for one of the selected state parameter establishes that input value is outside its predefined value range (¶99-count and time lapse: “If Δtn,j does fall in time lapse bin σ−n,m then processor 41 may proceed to block 511 as shown and may increase SUMσ−n,m by 1 as shown. As shown by block 513 a register or counter FndANMLY n,m may be increased (e.g., by one “1” as shown) in order to record or indicate that an anomaly was found for expected repetition period T(IDn,m)”).

(re: cl 11) wherein the decision component further comprises a comparator configured to compare whether a count of the counter is within a predefined range (¶109; #559- checks if number of anomalies exceed range count limit; . #521, #fndanmly; ¶99- delta limits is defining a range).

(re: cl 12) wherein the anomaly detection unit further comprises: a test component configured to subject any of the input component, the selection component, the association component, and the decision component to a function test (¶50-“ At any given time, the selection or identification of which of the more than one repetition periods associated with (or characterizing) a transmission of a given CAN message over a CAN network may be a function of, or based on, a context at the given time. The terms “vehicle context”, “network context”, “nodes context” or simply “context” as referred to herein may relate to a state, configuration or any operational or functional aspects of one or more of: a vehicle, “; ¶57-“aspect related to the functioning of the node or network. Accordingly, an SEU 40 may determine, detect or identify a context based on at least one of: a state or other attribute of a vehicle, an in-vehicle network, and a node connected to the network. For example, by examining messages communicated over an in-vehicle network (and, as described, an SEU 40 may receive any of, or even all, messages sent over an in-vehicle network) an SEU 40 may know, or determine or identify, the state of the vehicle itself, nodes on the in-vehicle network as well as the state or context of any one of the nodes connected to an in-vehicle network.”).

(re: cl 13) wherein the selected state parameters include state parameters that originate from functionally related components of the vehicle, originate from locally coincident components of the vehicle, or are causally related to a common vehicular function (¶53-“nomalous messages and/or messages related to an anomaly as referred to herein may be messages that are (or were) transmitted according to a timing value or parameter that deviates from an expected timing or content value or parameter. Anomalous messages and/or messages related to an anomaly as referred to herein may be messages that include content (or signal) that is different from an expected content or signal. “, ¶57-“aspect related to the functioning of the node or network. Accordingly, an SEU 40 may determine, detect or identify a context based on at least one of: a state or other attribute of a vehicle, an in-vehicle network, and a node connected to the network. For example, by examining messages communicated over an in-vehicle network (and, as described, an SEU 40 may receive any of, or even all, messages sent over an in-vehicle network) an SEU 40 may know, or determine or identify, the state of the vehicle itself, nodes on the in-vehicle network as well as the state or context of any one of the nodes connected to an in-vehicle network.”).

(re: cl 14) further comprising a memory component configured to store different profiles corresponding to different configurations of the anomaly detection unit (¶59-memory may contain models which has the timing and behavior thresholds and actions), wherein the anomaly detection unit is configurable by the different profiles that are stored in the memory component (¶37-model-“determining, based on the model, whether or not a behavior or, the received message, meets a criteria or complies with an expected timing, content, or other expected value or attribute; and, if the message does not comply with an expected value or does not meet a criteria, then performing at least one action related to the message, related to the in-vehicle network and/or related to the at least one ECU. For example, an action performed by controller 105 may be or may include, logging or recording an event (e.g., for further or future investigation or analysis), removing a message from a communication bus, modifying a message and/or changing a configuration of an in-vehicle network or of at least one of the ECUs connected to the in-vehicle network.”).

(re: cl 15) wherein the profiles each define which of the plurality of stored state parameters are selected by the selection component for monitoring and wherein the profiles define the predefined values value range to be used by the association component (¶41-“. Accordingly, although shown as a separate component, storage system 130 may be embedded or included in memory 120. Model 136 may be, or may include, a timing model that includes timing properties of messages, or expected behavior of messages, as described herein. As further described, model 136 may be, or may include, a content model that may include content attributes or properties of messages, or expected content related behavior of messages, as described herein. Storage system 130 may be a long term storage system, e.g., a disk or hard drive.”; ¶52-“A repetition period of, or associated with, a message may be a periodicity or a time interval. For example, based on a specification of a manufacturer of a node or based on monitoring or learning a pattern of messages sent by a node, the time interval between messages (e.g., messages that include the same message ID) sent by a node may be known and may be stored in a storage system (e.g., in model 136 on storage system 130 operatively connected to SEU 40) such that SEU 40 may determine whether or not a sequence of messages sent from the node deviates from a known or expected repetition period”; ¶54-“ An anomaly as referred to herein may be any deviation from an expected behavior, result, sequence or event. For example, any of: an unexpected value in a message; an unexpected message or sequence of messages; an unexpected event; an unexpected content or timing of, or related to, a message may be an anomaly and/or may be identified, detected and/or determined as an anomaly by an embodiment. For example, expected values, messages, events, content and timing may be defined, included or represented in a model and, accordingly, an embodiment may identify unexpected timing, content or behavior by comparing attributes of messages to data in a model and thus determine, detect or identify an anomaly.”; ¶43-“Determining, detecting or identifying an anomaly may include determining a message does not comply with a model as described herein. Accordingly, determining a message is anomalous or is related to an anomaly may include, or be based on, determining the message does not comply with a model. In some embodiments, determining a message is anomalous and/or is related to an anomaly may be based on considerations, calculations or logic other, or additional to, considerations, calculations or logic related to model.”) according to the current configuration of the anomaly detection unit. (¶56-“ State or context of an in-vehicle network (e.g., of CAN 61), may by way of example, be defined (e.g., by an SEU 40) responsive to baud rate, which types of messages are being transmitted over the network, and/or which nodes in in-vehicle communication network (e.g., in CAN 61) are actively communicating over the network. State of in-vehicle communication network may also include a state or contents of a communication session of which the CAN message is a part.”) 

(re: cl 16) wherein the anomaly detection unit is implemented in a microcontroller unit of the vehicle (¶38-“ For example, an SEU may be, or may include, a microcontroller, an application specific circuit (ASIC), “).

(re: cl 17) wherein the input variable comprises data according to an Ethernet protocol (¶8-“Popular in-vehicle network communication protocols currently available are control area network (CAN), an automotive network communications protocol known as FlexRay, Media Oriented Systems Transport (MOST), Ethernet, and local interconnect network (LIN). The protocols may define a hardware communication bus and how the ECUs, sensors and actuators, generically referred to as nodes, connected to the communication bus, access and use the bus to transmit signals to each other.”).

(re: cl 18) wherein the anomaly detection unit is configured to detect the anomalous behavior in a predefined, deterministic cycle (¶50-“a CAN message data field including a plurality of data bytes referred to as signals, and a cyclic redundancy check (CRC) code used for verifying an integrity of a message as known in the art:).

(re: cl 19) A method for detecting an anomaly in at least one component of a vehicle, the method comprising: 
monitoring a current configuration of an anomaly detection unit, wherein the current configuration of the anomaly detection unit changes with a change in state of the vehicle 
(¶56-“a state or context of vehicle 30 may be defined (and determined by an SEU 40) responsive to a value for each of at least one parameter, which one or more sensors or nodes in the vehicle provides… State or context of an in-vehicle network (e.g., of CAN 61), may by way of example, be defined (e.g., by an SEU 40) responsive to baud rate, which types of messages are being transmitted over the network, and/or which nodes in in-vehicle communication network (e.g., in CAN 61) are actively communicating over the network. State of in-vehicle communication network may also include a state or contents of a communication session of which the CAN message is a part.”; ¶152-changes state premised upon received sensed message; ¶56-state variables of vehicle parameters; ¶59-retirieving stored parameters in file; ¶56-plurality-“ one, or any combination of more than one of, vehicle's speed, acceleration, closing speed to a leading or trailing vehicle, engine revolutions per minute (rpm), engine temperature, oil pressure, hydraulic pressure, wheel traction, road condition, vehicle location optionally provided by a GPS signal, and/or weather condition; ¶198-selections actions premised upon breach or deviation of threshold );   
selecting a state parameter for monitoring from a plurality of stored state parameters based on the current configuration of the anomaly detection (¶250-threshold limits may be changed dynamically;  ¶192- rate of change allowed puts limits on upper and lower instant  values;   ¶86-usung range to determine if in anomalous state )based on the current configuration of the anomaly detection unit (¶152-changes state premised upon received sensed message- “ Time interval values and/or other thresholds may be updated based on an event. For example, following the “door open” event described above, an SEU 40 may expect very large intervals between messages received from anti-skid braking 66 and therefore, an SEU 40 may update the threshold (e.g., in table 580) of messages from anti-skid braking 66 such that they are associated with a very large expected interval. Accordingly, if while a door of a vehicle is open, frequent messages (e.g., a set of messages with a low time interval between them) received from an anti-skid control unit such as anti-skid 66 may cause an SEU 40 to determine an anomaly. Of course, a state may be updated (or re-updated or reinstated). For example, when vehicles 30's door is closed, a “door closed” message may cause an SEU 40 to update a context or state of vehicle 30, e.g., revert to the context that was in effect before the door was opened.”; ¶56-“ State or context of an in-vehicle network (e.g., of CAN 61), may by way of example, be defined (e.g., by an SEU 40) responsive to baud rate, which types of messages are being transmitted over the network, and/or which nodes in in-vehicle communication network (e.g., in CAN 61) are actively communicating over the network. State of in-vehicle communication network may also include a state or contents of a communication session of which the CAN message is a part.”; ¶59-a model that represents, or models, a behavior, e.g., a timing or content related behavior, may be referred to herein as a behavioral model, e.g., a model related to a timing or content behavior may be referred to herein as a behavioral timing model and/or behavioral content model.).
based on the current configuration of the anomaly detection unit and associating the selected state parameter with the selected predefined value (¶58-associates a range with a vehicle state; ¶86-using range to determine if in anomalous state ; ¶54-anamoly is a deviation from expected; ¶61-deviation defines abnormal so inside deviation is normal; ¶64- may calc threshold and set them dynamically based on current vehicle state parameters),
wherein the selected predefined value range defines a normal state of at least one component of the vehicle according to the current configuration of the anomaly detection unit, wherein each of the predefined value ranges is  associated with the selected state parameters and a different configuration of the anomaly detection unit (¶127-select model parameters premised upon state of vehicle);
selecting a counter threshold for the first association based on the current configuration of the anomaly detection unit (¶64- ¶65-modifies or updates  threshold; ¶67 calculates a new threshold ;¶56-state variables of vehicle parameters; ¶59-retirieving stored parameters in file; ¶56-plurality-“ one, or any combination of more than one of, vehicle's speed, acceleration, closing speed to a leading or trailing vehicle, engine revolutions per minute (rpm), engine temperature, oil pressure, hydraulic pressure, wheel traction, road condition, vehicle location optionally provided by a GPS signal, and/or weather condition. “; ¶58-based on vehicle state and configuration, uses a lookup table to set the thresholds; ¶64-interval threshold a function ;¶56-“ State or context of an in-vehicle network (e.g., of CAN 61), may by way of example, be defined (e.g., by an SEU 40) responsive to baud rate, which types of messages are being transmitted over the network, and/or which nodes in in-vehicle communication network (e.g., in CAN 61) are actively communicating over the network. State of in-vehicle communication network may also include a state or contents of a communication session of which the CAN message is a part.”); 
receiving an input value corresponding to the selected state parameter, wherein the input value contains state information for the at least one component of the vehicle (¶58-may receive data from a component from which the SEU may deduce a context based on that data and other data sending components ;¶43-components sending data to cpu);
comparing the input value to the selected predefined value range ,(¶109-compasison by ranger; #533fig. 4b -Range decision diamond),
increasing a counter value for each instance the input value exceeds the selected predefined value range (¶100 #517);
comparing the counter value to the selected counter threshold ( #519-see if count exceeded (¶66- configuration may be thresholds , context, and timing); and
generating an anomaly error signal when the counter value is equal to the selected counter (¶104-error message generated if error threshold exceeded; ¶115-error generate messages; ¶134-may send error messages, (¶59-using a model and comparing from expected value to determine anomaly) and the comparison result,(¶109-compasison by ranger; #533fig. 4b -Range decision diamond).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galula et al. ‘005 (US20170013005) in view of Zukow  (US20050273653) wherein Galula et al. ‘005 teaches what was previously discussed and Zukow teaches what Galula et al. ‘005 lacks of:
(re: cl 6) including the association component, wherein the decision component is configured to choose one association between two associations of a first association component and a second association component of the at least three association components if the two associations are different, wherein the decision component is configured to choose the one association based on an association of a third association component (¶7-voting for malfunction identification, ¶ 20-tiebreaking voting to identify malfunction, cl 9-voting to identify faults).
It would have been obvious at the effective time of the invention for Galula et al. ‘005
to have a means for identifying which component is at fault from amongst conflicting anomaly decisions as conflicting reports give rise to a single component failure in need of identification to ignore as taught by Zukow.

	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galula et al. ‘005 (US20170013005) in view of Hartung et al. (US20170139411) wherein Galula et al. ‘005 teaches what was previously discussed and Hartung et al. teaches what Galula et al. ‘005 lacks of : 
(re: cl 7) wherein the at least two association components are realized by different, diversified implementations (¶154-155-using differing sensor systems).  
It would have been obvious at the effective time of the invention for Galula et al. ‘005
to use different diversified implementations are less prone to make the same error in the environments prone to erroneous sensing and different sensors have different idiosyncrasies as taught by Hartung et al.

Hartung et al. teaches what Galula et al. ‘005 lacks of:
(re: cl 8) wherein a first association component of the at least two association components comprises a comparator and wherein a second association component of the at least two association components comprises an associative memory (¶96-97-comparing result of at least 3 components at program block 704 to discover validity of error; ¶58-comparing algorithm differences).
It would have been obvious at the effective time of the invention for Galula et al. ‘005 to use a comparator to determine if conditions merit an anomaly assessment and associate in memory  that threshold as memory could store programmable anomaly thresholds as taught by Hartung et al..

Response to Amendments/Arguments
7.	Applicant’s amendment was insufficient and arguments unpersuasive in overcoming the prior art rejections. 
Galula et al. ‘005 teaches: a selection component configured to monitor a current configuration of the anomaly detection unit, wherein the current configuration of the anomaly detection unit changes with a change in state of the vehicle (¶56-“a state or context of vehicle 30 may be defined (and determined by an SEU 40) responsive to a value for each of at least one parameter, which one or more sensors or nodes in the vehicle provides,
wherein the selection component is configured to select a state parameter for monitoring from a plurality of stored state parameters based on the current configuration of the anomaly detection unit (¶152-changes state premised upon received sensed message ; ¶198-selections actions premised upon breach or deviation of threshold); 
an association component configured to select a predefined value range from a plurality of a predefined value ranges (¶250-threshold limits may be changed dynamically  (¶192- rate of change allowed puts limits on upper and lower instant  values; ¶¶86-usung range to determine if in anomalous state based on the current configuration of the anomaly detection unit (¶152-changes state premised upon received sensed message- “Time interval values and/or other thresholds may be updated based on an event. For example, following the “door open” event described above, an SEU 40 may expect very large intervals between messages received from anti-skid braking 66 and therefore, an SEU 40 may update the threshold (e.g., in table 580) of messages from anti-skid braking 66 such that they are associated with a very large expected interval. Accordingly, if while a door of a vehicle is open, frequent messages (e.g., a set of messages with a low time interval between them) received from an anti-skid control unit such as anti-skid 66 may cause an SEU 40 to determine an anomaly. Of course, a state may be updated (or re-updated or reinstated). For example, when vehicles 30's door is closed, a “door closed” message may cause an SEU 40 to update a context or state of vehicle 30, e.g., revert to the context that was in effect before the door was opened.”  
and associate the selected state parameter with the selected predefined value range selected to form a first association, wherein the selected predefined value range defines a normal state of at least one component of the vehicle according to the current configuration of the anomaly detection unit   (¶58-associates a range with a vehicle state; ¶64- may calc threshold and set them dynamically based on current vehicle state parameters ) wherein each of the predefined value ranges is associated with the selected state parameter and a different configuration of the anomaly detection unit (¶127-select model parameters premised upon state of vehicle) wherein the association component is configured to select a counter threshold for the first association   
(¶64-¶65-modifies or updates  threshold;  ¶67 calculates a new threshold) based on the current configuration of the anomaly detection unit 
(¶58-based on vehicle state and configuration, uses a lookup table to set the threholds; ¶64-interval threshold a function ) 
an input component configured to receive an input value corresponding to the selected state parameter, wherein the input value contains state information for the at least one component of the vehicle (¶58-may receive data from a component from which the SEU may deduce a context based on that data and other data sending components; ¶43-components sending data to cpu);
a decision component configured to compare the input value to the selected predefined value range ,(¶109-compasison by ranger; #533fig. 4b -Range decision diamond), 
increase a counter value for each instance the input value exceeds the selected predefined value range (¶100 #517), compare the counter value to the selected counter threshold  (#519-see if count exceeded; and generate an anomaly error signal when the counter value is equal to the selected counter threshold (¶104-error message generated if error threshold exceeded; ¶115-error generate messages; ¶134-may send error messages), wherein one or more of the input component, the selection component, the association component, and the decision component are implemented in hardware (¶43-“a plurality of central processing units (CPU) or any other suitable multi-purpose or specific processors or controllers (e.g., controllers similar to controller 105), a plurality of input units, a plurality of output units, a plurality of memory units, and a plurality of storage units. A system may additionally include other suitable hardware components and/or software components. In some embodiments, a system may include or may be, for example, a plurality of components that include a respective plurality of central processing units, e.g., a plurality of SEUs as described, a plurality of SEUs embedded in an on board, or in-vehicle, system or network, a plurality of chips, FPGAs or SOCs, a plurality of computer or network devices, or any other suitable computing device. For example, a system as described herein may include one or more devices such as computing device 100”)..
Galula et al. ‘005 teaches: further comprising a memory component configured to store different profiles corresponding to different configurations of the anomaly detection unit (¶59-memory may contain models which has the timing and behavior thresholds and actions).
Galula et al. ‘005 teaches loading different count limits into counter thresholds (                        
                            ¶
                        
                    96 download thresholds of models).  Gallula et al. ‘005 teaches modifying  the counter limits used in triggering an error message (¶64-Differing error messages related to same problem may result in dynamically adjusting thresholds ;¶250-threshold limts may be changed dynamically; ¶192- rate of change allowed puts limits on upper and lower instant values;                         
                            ¶
                        
                     270 time lapse threshold may be repeated; threshold d may be updated based upon event).
Galula et al. ‘005 teaches modifying a n interval counter as a function of changes in interval (¶66 calculates thresholds – determines normal interval then calculates a threshold of how much is too long/short an interval.which generally is a function of some vehicle state (a clock counter measure interval between messages) as a function of the vehicle state as the messages vary with change of situation. 
Galula et al. ‘005 teaches modifying amplitude thresholds that are being used as triggers of counts  as a function of vehicle state (¶56-may modify the thresholds based on confidence level ;¶185/186 may update threshold premised upon confidence level ex low confidence level  with table 8 ).
Galula et al. ‘005 teaches modifying thresholds as a function of confidence in the data (¶214- may use number of threshold breaches to establish a confidence level).
	Galula et al teaches modifying the thresholds limits of counters as a function of the state of the vehicle wherein faults increment those counters and trigger an anomaly report contingent upon the threshold number of bad counts being exceeded. 
While applicant argues Galula et al. ‘005 is directed at changes in time interval threshold- it is a timer counter having thresholds adjusted to vehicle state and upon which the thresholds being exceeded triggers an anomaly report. Applicant has not specified in the claims a counter that fails to read on the counters of Galula et al. ‘005.  Applicant has broadly claimed counters that increment upon an out of expectation read and don’t actually report the anomaly till a sufficiently threshold reached number of errors have been met.  While applicant triggers upon an amplitude triggered event, that has not been specified in the claims.  Further, Galula et al. ‘005 teaches; any threshold may be updated based upon event (¶270).  A time interval is measured in a counter counting time and that interval count is compared with the time interval threshold limit.    
Further, applicant has not specified in his claims a specific threshold being modified.
 

Conclusion
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/22/2022 has been entered.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-
6937. The examiner can normally be reached on Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655